Title: To John Adams from William Rotch, 9 April 1823
From: Rotch, William
To: Adams, John


				
					Respected Friend John Adams
					New Bedford 4th moth. 9—1823
				
				The Old Colony memorial was lately put into my hands with a view I suppose that I might see my doom portray’d by A Coffin, in a letter to J Adams Esqr. in the year 1785, lately hunted up after laying quiet Thirty-seven years, and now carefully publish’d; not by the person to whom it was addres’d, who no doubt saw no cause for it; but by order of my friend John Adams, with his directions to insert it, word for word; as it was a letter of personal reflections, and fraught with falshood and false suggestions throughout, which thou could not know whether true or false, would not candor have dictated an enquiry into the truth of the charges therein contain’d before it was put to press; what could be thy motive in this transaction? was it the effect of old age bordering on second childhood? This I find to be my case in some instances; (though I hope never to the injury of any individual) or was it some other case? I wish it may be the former; but the injunction of word for word I fear puts it beyond the weakness of Old age alone; but if it was with a view to asperse my character, I apprehend it is too late, for whether it is bad or good, will probably remain much as it is to the end, which is very near; I am now Eighty Eight years of age, one foot on the verge of time, and the other like hanging over Eternity; I am yet in the world, and that seems to be all; therefore if thy motive in this publication was unfriendly, I believe it will have no more effect on me, than the diging up the bones of John Wickliff and burning them after being inter’d forty one years, had on him.—The Editor of the Old Colony at the close of these letters has done me justice, which I may coroberate without Egotism and say, that I have done more than any man in America to extend the Whale fishery, and secure it to the Unites States; when I was in France the Assembly were about laying a duty of twelve livers pCt. on all imported oil which would have been an intire prohibition; myself & Son exerted all our abilities the contrary to our immediate interest to have it reduced to four, with no other motive but to leave an opening for American oil, we could not succeed at four, but got it reduc’d to five, which left the opening for American oil; we made a great increasing demand in France for the use of animal Oil, by which according to my wish America was greatly benefited.—my motive for going to England and France was this; I had lost by British captures about Sixty Thousand dollars, and the Alien duty of £17 Stg pTon on oil taking place by our seperation from Great Britain, render’d it impossible to proceed without a certain loss, which though evident, yet we continued it two years at that certain loss, with a hope something favourable might take place, but nothing of that kind appearing, I thought it necessary to seek elsewhere; France I found the most favourable; there we enter’d on the Fishery, intending to pursue it no longer than five years and return to the United States.—That tale of Coffins respecting Bermudas has not even the shadow of truth.—I suppose we have lost one valuable Whale fishery; that is to the River St. Lawrence and Streights of Blisle; which we should be glad to pursue.—Thou wrote me several years ago for information of the whale fishery; I had kept a regular account of what had been taken for about Twenty years with the different kinds of oil & bone and the different seas taken in, of which I would most gladly have furnish’d thee, but as I wrote thee I could find none of my minutes and supposed I had I had destroy’d them with a great number of useless papers when I was going to England; some years after I found about one half of them, but apprehending it was too late to be of any use I let them rest.—I remain with respect Thy assured Friend
				
					Wm Rotch
				
				
					PS it has become difficult for me to write, therefore the defects of every kind must be placed to 88—
				
			